 1   Matthew W. Quall, #183759
     Matthew R. Dardenne, #281589
 2   Quall Cardot LLP
     205 East River Park Circle, Suite 110
 3   Fresno, CA 93720
     Telephone: (559) 418-0333
 4   Facsimile: (559) 418-0330
     mquall@quallcardot.com
 5
     Attorneys for Defendant/Third Party Plaintiff
 6   JT2, INC. dba
     TODD COMPANIES
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10   STARR INDEMNITY & LIABILITY                            Case No. 1:17-cv-00213-DAD-BAM
     COMPANY,
11                                                          ORDER TO EXTEND DISCOVERY
                   Plaintiff,                               DEADLINE SET FORTH IN COURT’S
12                                                          MAY 25, 2018 SCHEDULING ORDER
         v.
13
     JT2, INC. dba TODD COMPANIES.
14
                      Defendant.
15
     JT2, INC. dba TODD COMPANIES,
16
                   Third-Party Plaintiff,
17
         v.
18

19   BUCKMAN-MITCHELL, INC. a California
     Corporation, and TODD WILLIAMS, an
20   individual and ROES 1-100, inclusive.

21                    Third-Party Defendants.
22

23            Having considered the stipulation of the parties filed on January 17, 2019, the record on

24   file in this action, and good cause appearing,

25            IT IS HEREBY ORDERED THAT:

26            1.      The discovery cut-off of January 18, 2017 be extended to March 29, 2019;

27            2.      No other deadlines in this action will be altered by the parties’ stipulation; and

28            3.      The parties are advised that no further modifications of the Scheduling Order will

                                                        1
      ORDER TO EXTEND DISCOVERY DEADLINE SET FORTH IN COURT’S MAY 25, 2018 SCHEDULING
                                         ORDER
 1   be granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b)(4).

 2
              IT IS SO ORDERED.
 3

 4   Dated:     January 18, 2019                            /s/ Barbara   A. McAuliffe
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
      ORDER TO EXTEND DISCOVERY DEADLINE SET FORTH IN COURT’S MAY 25, 2018 SCHEDULING
                                         ORDER
